Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Lloyd Leroy Webster, Jr., Appellant                    Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR16-121).
 No. 06-17-00093-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment and render a judgment of acquittal.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 1, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk